CALLISTER, Justice
(dissenting).
I dissent. The majority opinion concedes that the juvenile court had “previously on ample evidence entered an order depriving the parents of the custody of the children here in question.” It correctly holds that the granting or refusing of a hearing under Section 55-10-41, U.C.A.1953, rests within the sound discretion of the juvenile court, and that this court should not reverse the juvenile court’s decision in this regard unless it acted arbitrarily or abused its discretion.
Thus, the sole question presented to this court is whether or not the juvenile court in the instant case abused its discretion in refusing to grant a hearing after it had entered a proper order depriving Mr. and Mrs. B-permanently of the custody of the eight minor children. If any reasonable person could have so ruled, then the discretion is not abused. In order to properly resolve this question, the following chronological summary of the record should be considered:
(a) In July, 1951, the juvenile court determined the children (two in number at that time) to be neglected and dependent • because of the mother’s constant use of alcohol and frequenting of taverns. The court retained jurisdiction of the children, but allowed the mother to have custody upon her promise to reform her ways.
(b) In August, 1957, the mother and her children (six in number at this time) again • appeared before the juvenile court. It ' appeared that the mother had married Mr. B- since the first hearing, but they were separated and living apart. The court again determined that the children *401were neglected and dependent because of the mother’s frequent intoxication, sometimes in the presence of the children. Again the court, still retaining jurisdiction, permitted the mother to retain custody of the children upon her promise to mend her ways.
(c) In April, 1958, a probation officer petitioned the juvenile court for a rehearing of the matter, because the mother was continuing her drinking habits and neglecting the children. This petition was dismissed upon the grounds that the mother was pregnant, not drinking, and was reunited with Mr. B-.
(d) In June, 1959, pursuant to another petition by the Welfare Department, another hearing was held (this time the children were eight in number). Again, the court determined the children to be neglected and dependent; this time, because of the drinking of Mr. and Mrs. B-, oftentimes in the presence of the children, their frequenting of taverns, the lack of medical care for the children, and the unkempt and unsanitary conditions of the children. Furthermore, it was found that the children were inadequately clothed and were allowed to wander about without any supervision. Again the court retained supervision of the children but permitted Mr. and Mrs. B- to continue custody upon their promise to abstain from alcoholic beverages and frequenting taverns.
(e) On August 4, 1959, the Welfare Department again petitioned the juvenile court for another hearing in the interest of the children. The hearing was set for August 7, 1959, but Mr. and Mrs. B-,. after being served with notice thereof, absented themselves and the children from the state of Utah.
(f) Mr. and Mrs. B- returned to this state and a hearing was held on December 1, 1959. At this hearing it was ascertained that Mr. and Mrs. B- had failed to live up to their promises relative to the abstinence of liquor and that Mrs. B- had been discovered nude, in an intoxicated condition in the presence of two of her children, in the apartment and presence of her brother-in-law. At the conclusion of this hearing, and on December 10, 1959, the juvenile court entered its order depriving Mr. and Mrs. B-permanently of the custody of the children and authorized the Welfare Department to place them for adoption. The propriety of this order is not assailed, even by the majority opinion.
(g) On February 11, 1960, the juvenile court received a written report from the Welfare Department advising it that suitable adoptive parents had been found for two of the children. On May 17, 1960, a similar report was received with regard to two more of the children.
(h) Finally, on May 23, 1960, Mrs. B-filed a petition pursuant to Section *40255-10-41, U.C.A. requesting a hearing. It is from the denial of this petition that this appeal is prosecuted.
The petition last mentioned alleged “That your petitioner, the mother of the children, has overcome her alcoholic problem and she and her husband are in a position to give the children good care and attention.”
From the foregoing, it is difficult, to say the least, to conclude that the juvenile court acted arbitrarily or abused his discretion in refusing to grant a hearing. For a period of almost nine years the mother and the children had been under the supervision of the court and the Welfare Department. The co'urt, during this period, not only had the opportunity to observe the family, but also had the benefit of the advice and reports of trained social workers. It had experienced time and again the broken promises of the mother and Mr. B-. Time and again it had extended an opportunity to reform and rehabilitate— all to no avail.
The juvenile judge filed a memorandum at the time of denying the petition for a hearing. After reviewing the history of the matter, he stated, among other things: “Even assuming that the mother during the requested hearing proved that she had not been intoxicated since the last hearing, it is doubtful that it would be in the best interest of the children that they be returned ■to her * * *. It would be in the best interest of the children that others be given the responsibility and privilege of rearing the children. Any longer delay would be injurious to the children.”
If the circumstances here disclosed do not constitute sufficient justification for the denial of a hearing by the juvenile court, then I am made to wonder wherein is its discretion, and under what circumstances could such a denial be justified.
In its opinion the majority places emphasis upon the fact that Mr. and Mrs. B- have joined Alcoholics Anonymous. That this organization is very worthy and in many instances effective, I have no doubt. However, the membership of Mr. and Mrs. B-in this organization is to be gleaned only from the petitioners’ brief on appeal and does not appear in the record. Even if this fact had been brought to the attention of the juvenile court, it would have little bearing upon the question of its exercise of discretion.
No decisions of this court have been found construing the extent of discretion of a juvenile court in allowing or not a hearing under Section 55-10-41, U.C.A. 1953. However, it would seem that its discretion is analogous to that of a trial 'court in ruling upon a motion for a new trial. This court cannot exercise the discretion which the juvenile court might, and in some cases ought to have exercised. We cannot, under the guise of reviewing an abuse' of discretion by the- juvenile court, substitute our judgment for that- of the *403juvenile court. Every presumption should be indulged in favor of the proper exercise by the juvenile court of its discretion in granting or denying a hearing in these cases.1
This court should take a realistic view of such situations and recognize that unless the juvenile court is in fact allowed some latitude of discretion, it will be practically helpless in placing children found under such unfortunate circumstances, and the Department of Public Welfare will be required to bear the whole burden of their upbringing while irresponsible parents continue to have more children, and to continue in their dissolute ways, and leave the responsibility of their care to others. On the other hand if the juvenile judge is clothed with some discretion and authority, the children can be placed, as has been done in this case with four of the children, where they may have a more wholesome well-adjusted life with a promise to build lives of that character for themselves and their families; whereas, failure to allow the court such prerogative tends to keep the situation unsettled and to disturb it so that permanent placements cannot be made.
I would affirm the ruling of the juvenile court.
CROCKETT, J., concurs in the dissenting opinion of Mr. Justice CALLlSTER.

. See James v. Robertson, 39 Utah 414, 117 P. 1068; King v. Union Pac. R. Co., 117 Utah 40, 212 P.2d 692.